Case 1:19-cr-00064-GHW Document 18 Filed 02/15[1-9 E§-g §..1»01°.8

 

 

 

 

 

 

 

van soNY
DOCUMENT
ELECTRONICALLY FILED
UNITED sTATss DISTR:<:"S coURT DOC #:
s_oU-TH_ER_N _o:_sT-RJ:_€T_ o_F _Ns_w _Yo_RI<_ _ _ _ X DATE FlLED: 2 ::Zoyc) /§
UNITED sTATEs oF AMERICA : MQ_§R§§
- v. ~ : 19 Cr. 64 (GHW)

NA'Z'ALIE MAYFLOWER SOURS EDWARDS,
a/k/a “Natalie Sours,”
a/k/a “Natalie May Edwards,”
a/k/a “May Edwards,”

Defendant.

On the motion of the United States of America, by the United
States Attorney for the Southern District of New York, Gecffrey
S. Berman, by Assistant United States Attorneys Kimberly J.
Ravener and Daniel C. Richenthal; and with the consent of the
defendant, by and through her counsel; and for good cause shown:

IT IS HEREBY ORDERED THAT:

l. Discovery material, including that produced pursuant to
Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, Brady v.
Maryland, and/or United States v. Giglio, and its progeny,
produced by the Government in this action (collectively,
“DiScOvery Material”) that (i) contains (a) personally
identifiable information, including tax information, account
numbers, Social Security numbers, dates of birth, home addresses,
names of minors, personal email addresses, and/or personal

telephone numbers; (b) information related to medical or mental

Case 1:19-cr-00064-GHW Document 18 Filed 02/15/19 Page 2 of 8

health issues, including that potentially protected by the Health
Insurance Portability and Accountability Act; and/or (c)
information related to Congressional inguiries, including
correspondence with Congressional committees, and/or (ii) was
Obtained from electronic devices or accounts belonging to
individual third-parties, is “Confidential Information.”

2. Confidential Information disclosed or produced to the
defendant or to her counsel, whether in paper or electronic form,
during the course of proceedings in this action, which will be so
identified either by stamping the documents containing such
information or in transmittal correspondence or an index
accompanying such disclosure or production:

a. shall be used by the defendant, her counsel, or
Designated Persons to whom Confidential Information is described
or disclosed pursuant to paragraph 2(f) below only for purposes
of defending this actiOn;

b. shall be kept in the sole possession of the
defendant, her counsel, or Designated Persons to whom
Confidential Information is described or disclosed pursuant to
paragraph 2(£) below;

c. shall be maintained by the defendant, her counsel,
and Designated Persons in such a manner as to assure its

confidentiality;

Case 1:19-cr-00064-GHW Document 18 Filed 02/15/19 Page 3 of 8

d. shall not be copied or recorded by the defendant
other than for purposes of defending this action and with notice
to her counsel;

e. shall not be described or disclosed in any form by
the defendant or her counsel except as set forth in paragraph
Z(f) below;

f. may only be described or disclosed by the defendant
or her counsel to the following persons (hereinafter,
collectively, “Designated Persons”):

i. investigative, secretarial, clerical, paralegal,
or law student personnel employed full~time or
part-time by the defendant's counsel in this
action;

ii. expert witnesses or investigators retained by
the defendant or on her behalf in connection
with defending this action;

iii. fact witnesses or other thirdmparties
interviewed by the defendant’s counsel or a
member of the defense team in the course of
defending this action; or

iv. such other persons as hereafter may be
authorized by the Court upon written motion by
the defendant, after conferring with the

Government; and
3

Case 1:19-cr-00064-GHW Document 18 Filed 02/15/19 Page 4 of 8

g. shall be either (i) returned to the Government
following the conclusion of this action, including any appeals,
together with any and all copies thereof, or (ii} destroyed
together with any and all copies thereof, with the defendant's
counsel verifying in writing to the Government that such
destruction has taken place.

3. Discovery Material that contains (a) information
subject to protection under the Bank Secrecy Act {“BSA"), and/or
(b) law enforcement sensitive information, including that
identifying subjects or targets of an ongoing investigation,
describing non»public investigative techniques used in the
investigation that led to charges in this action, describing the
procedures by which information is gathered or shared by the
Financial Crimes Enforcement Network (“FinCEN”) or financial
institutions subject to the BSA, describing the manner in which
searches of BSA-protected information within FinCEN are logged,
or otherwise describing FinCEN security procedures, is
“Restricted Information.”

4. Restricted Information disclosed or produced to the
defendant or to her counsel, whether in paper or electronic form,
during the course of proceedings in this action, which will be so
identified either by stamping the documents containing such
information or in transmittal correspondence or an index

accompanying such disclosure or production:
d

Case 1:19-cr-00064-GHW Document 18 Filed 02/15/19 Page 5 of 8

a. shall be used by the defendant, her counsel, or
Designated Persons to whom Restricted lnformation is described or
disclosed pursuant to paragraph 4(g) below only for purposes of
defending this action;

b. shall be kept in the sole possession of the
defendant's counsel or Designated Persons to whom Restricted
lnformation is described or disclosed pursuant to paragraph 4(g)
below;

c. shall be maintained by the defendant’s counsel and §
Designated Persons in such a manner as to assure its
confidentiality; .

d. shall not be reviewed by the defendant outside the
presence of her counsel;

e. shall not be maintained, copied, or otherwise
recorded by the defendant;

f. shall not be described or disclosed in any form by
the defendant or her counsel except as set forth in paragraph
d(g) below;

g. may only be described or disclosed by the defendant
or her counsel to Designated Persons; and

h. shall be either (i} returned to the Government
following the conclusion of this action, including any appeals,
together with any and all copies thereof, or {ii) destroyed

together with any and all copies thereof, with the defendant’s
5

Case 1:19-cr-00064-GHW Document 18 Filed 02/15/19 Page 6 of 8

counsel verifying in writing to the Government that such
destruction has taken place.

5. Notwithstanding the foregoing, the defendant may
maintain in her possession any Discovery Material produced by the
Government that is designated Restricted lnformation if, prior to
her doing so, the defendant’s counsel or the Government has
redacted or otherwise altered such Discovery Material so as to
securely redact or remove any Restricted Information. lf such
redaction or alteration is performed by the defendant's counsel,
prior to providing a copy of the resulting Discovery Material to
the defendant, the defendant's counsel shall provide a copy to
the Government so that the Government may assure that such
redaction or alteration is secure and complete.

6. The defendant's counsel shall provide a copy of this
Order to Designated Persons to whom Confidential or Restricted
Information is intended to be disclosed pursuant to paragraphs
2(f) or 4(g) above, prior to such disclosure. If any such
Designated Person does not agree to the provisions of this Order,
Confidential or Restricted Information may not be disclosed to
such Designated Person. Any Designated Person who receives
Confidential or Restricted lnformation shall be subject to the
terms of this Order.

7. The provisions of this Order shall not be construed as

preventing the disclosure or use by the defendant or her counsel
6

Case 1:19-cr-00064-GHW Document 18 Filed 02/15/19 Page 7 of 8

of any information in any motion, hearing, trial, sentencing, or
other proceeding held in this action or to any judge or
magistrate of this Court for purposes of this action, to the
extent that (a) personally identifiable information is redacted
in a public filing as required by the rules governing publicly~
filed documents in this district and Federal Rule of Criminal
Procedure 49.1, and (b) with respect to any document designated
as containing Confidential or Restricted lnformation that the
defendant or her counsel intends to file publicly or to
specifically describe in a public filing, the defendant’s counsel
must either (i) file the document under seal, or (ii) provide
reasonable notice to the Government to permit the parties to
confer on the proper redaction, if any, of the publicly-filed
version of the document. If the parties are unable to reach
agreement as to whether redactions to the public filing are
warranted, or the extent of such redactions, the parties will
seek Court resolution before the document is publicly filed or
specifically described in a public filing.

8. Any disputes regarding the designation of Discovery
Material as Confidential or Restricted lnformation, or any other

dispute concerning this Order, which cannot be resolved among the

Case 1:19-cr-00064-GHW Document 18 Filed 02/15/19 Page 8 of 8

parties, will be brought to the Court for a ruling before any
public disclosure not permitted by this Order is made.

Dated: New York, New York
February E;, 2019

SO ORDERED:

/“§Nit\,<ai,~r~

far Hor§§§§§s:§;ssosr`av~wooos
UNITED sr sTRicT JUDGE

